Citation Nr: 0812616	
Decision Date: 04/16/08    Archive Date: 05/01/08

DOCKET NO.  06-05 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
arthritis of the cervical spine, currently evaluated at 20 
percent disabling. 

2.  Entitlement to an increased evaluation for chronic 
obstructive pulmonary disease (COPD), currently evaluated as 
30 percent disabling. 

3.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU). 


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel






INTRODUCTION

The veteran served on active duty from February 1970 to July 
1971, July 1971 to October 1972, and from April 1979 to April 
1983. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois, wherein the RO increased the 
disability rating assigned to the service-connected COPD from 
noncompensable to 30 percent, effective in March 2004.  By 
that same rating action, the RO also continued a 20 percent 
disability rating assigned to the service-connected 
degenerative arthritis of the cervical spine.  This appeal 
also stems from a June 2005 rating action, where in the RO, 
in part, denied entitlement to TDIU.  The veteran timely 
appealed the RO's October 2004 and June 2005 rating actions 
to the Board. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board has reviewed the veteran's claims files and finds 
additional development and adjudication is necessary prior to 
a final Board disposition.

I.  Substantive Development

First, the Board finds that additional VA spine and 
respiratory examinations are needed to determine the current 
severity of the service-connected degenerative arthritis of 
the cervical spine and COPD.  In this regard, the record 
reflects that the veteran was last afforded VA spine and 
respiratory examinations in November 2005.  On his 
substantive appeal, received by the RO in February 2006, the 
veteran indicated that the aforementioned service-connected 
disabilities had increased in severity since the November 
2005 VA examinations.  Given the reported worsening of the 
veteran's symptoms since his November 2005 VA examinations, 
the Board finds that new VA examinations are necessary in 
order to decide the veteran's claims.  See 38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).  See 
also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. 
Derwinski, 
1 Vet. App. 121 (1991).

In support of the foregoing, when VA evaluated the veteran's 
cervical spine in November 2005, there was no evidence of any 
neurological symptoms as a result of the service-connected 
degenerative arthritis of the cervical spine; there was no 
evidence of cervical radiculopathy.  (see, November 2005 VA 
general medical and spine examination reports).  In contrast, 
VA outpatient reports, dating from September to November 
2006, contain evidence of neurological abnormalities, such as 
subjective complaints of bowel incontinence and difficulty 
urinating as a result of the service-connected degenerative 
arthritis of the cervical spine, along with objective 
evidence of decreased sensation to pinprick of the lateral 
left foot.  To this end, associated objective neurological 
abnormalities (e.g., bladder and bowel impairment) are to be 
evaluated separately when rating the service-connected 
degenerative arthritis of the spine.  See, 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note 1; 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 
5235-5243 (2007).

In light of the foregoing, the Board finds a new VA spine 
examination would be appropriate so that the veteran's 
service-connected degenerative arthritis of the cervical 
spine can be re-evaluated to determine the presence, if any, 
of any associated objective neurologic abnormalities, such as 
bowel or bladder impairment.  Id.  

Regarding the veteran's service-connected COPD, the most 
recent November 2005 VA pulmonary function test (PFT) failed 
to include Diffusion Capacity of the Lung for Carbon Monoxide 
by the Single Breath Method (DLCO (SB)) percent predicted-
testing criteria that is required for evaluating the 
aforementioned service-connected disability under Diagnostic 
Code (DC) 6604.  Pursuant to DC 6604, a higher evaluation of 
60 percent requires forced expiratory volume in one second 
(FEV-1) of 40-to 55- percent predicted, or; if the FEV-1 to 
forced vital capacity (FVC) is 40- to 55-percent percent, or; 
DLCO(SB) is 40- to 55-percent predicted, or; maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit).  A 100 percent rating requires FEV-1 less than 40 
percent predicted; or FEV-1/FVC less than 40 percent; or 
DLCO(SB) of less than 40-percent predicted; or maximum 
exercise capacity less than 15 ml/kg/min oxygen consumption 
(with cardiorespiratory limitation); or cor pulmonale (right- 
sided heart failure); or right ventricular hypertrophy; or 
pulmonary hypertension (shown by echo or cardiac 
catheterization); or an episode or episodes of acute 
respiratory failure; or oxygen therapy.  38 C.F.R. § 4.97, DC 
6604 (2007).

Second, the Board finds that there is insufficient medical 
evidence to adjudicate the TDIU claim.  See 38 C.F.R. § 5103A 
(West 2002).  In this regard, a November 2005 VA examiner 
opined, after a review of the claims files and physical 
evaluation of the appellant's cervical spine and lungs, that 
the service-connected degenerative arthritis of the cervical 
spine and COPD, [s]hould not prevent him for obtaining and 
holding gainful employment as a taxi driver and dispatcher."  
(see, November 2005 VA general medical, spine and respiratory 
examination reports.)  The Board finds this opinion 
insufficient.  In adjudicating a TDIU claim, the Board may 
not reject the veteran's claim without producing evidence, as 
distinguished from mere conjecture, that the veteran's 
disability does not prevent him from performing work that 
would produce sufficient income to be other than marginal. 
Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. 
Brown, 6 Vet. App. 532, 537 (1994).  Hence, the Board has 
determined that prior to appellate review of the TDIU claim, 
the RO should obtain a medical opinion as to whether the 
veteran's service-connected disabilities (degenerative 
arthritis of the cervical spine, evaluated as 20 percent 
disabling, COPD, evaluated as 30 percent disabling, and 
residuals of right knee injury, evaluated as 10 percent 
disabling) render him unable to obtain or retain all types of 
substantially gainful employment, not just that of a taxi 
driver/dispatcher.





II.  Procedural Development

The record contains VA outpatient treatment records from the 
Indianapolis and Danville Indiana VA Medical Centers (VAMC) 
and the Decatur outpatient clinic dated up to November 2006.  
VA has constructive notice of documents generated by VA 
whether in the claims file or not.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  The RO should obtain any additional records 
dated from November 2006 to the present and associate those 
records with the claims folder.

Finally, while this case is in remand status, the RO or the 
Appeals Management Center (AMC) should provide the veteran 
any additional required notice.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with VCAA notice 
that is compliant with the requirements 
of Vazquez-Flores v. Peak, 22 Vet. App. 
37 (2008).  The notice should advise the 
veteran that to substantiate claims for 
increased ratings for degenerative 
arthritis of the cervical spine and COPD, 
he must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a 
worsening or increase severity of the 
aforementioned service-connected 
disabilities and the effect that 
worsening has on his employment and daily 
life.  

Advise the veteran that if an increase in 
disability is found, a disability rating 
will be determined by applying relevant 
diagnostic codes, which typically provide 
for a range in severity of a particular 
disability from 0 percent to as much as 
100 percent (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life.

Also provide examples of the types of 
medical and lay evidence that the veteran 
may submit (or ask the Secretary to 
obtain) that are relevant to establishing 
entitlement to increased compensation-
e.g., competent lay statements describing 
symptoms, medical and hospitalization 
records, medical statements, employer 
statements, job application rejections, 
and any other evidence showing an 
increase in the disability or exceptional 
circumstances relating to the disability.

With regard to the claim of entitlement 
to an increased rating for COPD, notify 
the veteran that to establish a 60 
percent rating, the evidence must show 
requires a FEV-1 of 40- to 55-percent 
predicted, or; FEV-1/FEVC of 40-to 55-
percent percent, or; DLCO (SB) of 40- to 
55-percent predicted, or; maximum oxygen 
consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  A 100 percent 
rating requires FEV-1 less than 40 
percent predicted; or FEV-1/FVC less than 
40 percent; or DLCO(SB) of less than 40-
percent predicted; or maximum exercise 
capacity less than 15 ml/kg/min oxygen 
consumption (with cardiorespiratory 
limitation); or cor pulmonale (right- 
sided heart failure); or right 
ventricular hypertrophy; or pulmonary 
hypertension (shown by echo or cardiac 
catheterization); or an episode or 
episodes of acute respiratory failure; or 
oxygen therapy.  38 C.F.R. § 4.97, Code 
6604.
		
2.  Obtain any and all treatment 
records pertaining to the veteran from 
the VAMC Medical Centers in Danville, 
Illinois and Indianapolis, Indiana and 
the Decatur outpatient clinic, dated 
from November 2006 to the present.  If 
these documents can not be obtained, 
documentation as to their absence must 
be noted in the claims files. 

3.  Schedule the veteran for orthopedic 
and neurological examinations to 
determine the current severity and 
impairment of his service-connected 
degenerative arthritis of the cervical 
spine.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  Range of motion studies 
should be accomplished and the examiner 
should indicate whether because of the 
veteran's age, body habitus, neurologic 
disease, or other factors not the 
result of disease or injury of the 
spine, the range of motion of the spine 
in this particular individual should be 
considered normal for this individual. 

The examiner is specifically requested 
to comment on the following:

(a)  Identify all orthopedic and 
neurologic symptoms due to 
service-connected degenerative 
arthritis of the cervical spine.  
Describe any associated objective 
neurologic abnormalities including 
but not limited to, bowel or 
bladder impairment.  Describe any 
nerve(s) affected, or seemingly 
affected by any nerve root 
compression that may be present;

(b)  Indicate whether the veteran 
has unfavorable ankylosis of the 
entire cervical spine; or, forward 
flexion of the thoracolumbar spine 
to 30 degrees or less or, 
favorable ankylosis of the entire 
thoracolumbar spine; and,

(c)  Describe the effects, if any, 
of the veteran's degenerative 
arthritis of the cervical spine on 
the veteran's ability to work in 
all forms of substantially gainful 
employment-not just that of a taxi 
driver/dispatcher.  In formulating 
the foregoing opinion, the 
examiner is requested to comment 
on a November 2005 VA examiner's 
opinion that the veteran's 
service-connected degenerative 
arthritis of the cervical spine, 
"[s]hould not prevent him from 
obtaining and holding gainful 
employment as a taxi driver and 
dispatcher."  (see, November 2005 
VA spine examination reports).  A 
complete rationale should be 
provided for all opinions 
expressed. 

All opinions should be supported by a 
clear rationale, and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  If these 
matters cannot be medically determined 
without resort to mere conjecture, this 
should be commented upon in the report.  

4.  Schedule the veteran for a VA 
respiratory examination to determine 
the current severity and impairment due 
to the service-connected COPD.  The 
claims files and a copy of this remand 
must be made available to and reviewed 
by the examiner before completion of 
the examination report.  The examiner 
should indicate in the report that the 
veteran's claims files have been 
reviewed in preparing the foregoing 
opinion.

Any further indicated special studies 
should be conducted.  This MUST include 
pulmonary function testing.  The report 
MUST specifically include FEV-1 and 
FEV-1/FVC percent predicted, and DLCO 
(SB) percent predicted.  The examiner 
should also document whether the 
veteran's maximum exercise capacity is 
less than 15 ml/kg/min oxygen 
consumption with cardio respiratory 
limitation; 15-20 ml/kg/min; or other; 
and (2) whether he experiences 
cardiopulmonary limitation, cor 
pulmonale, pulmonary hypertension, or 
requires outpatient oxygen therapy.  
The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings.
    
The examiner should reconcile all 
findings with the November 2005 VA PFT 
results. 

The examiner must also provide be a 
full description of the effects, if 
any, of the veteran's service-connected 
COPD on the veteran's ability to work 
in all forms of substantially gainful 
employment-not solely as a 
taxidriver/dispatcher.  In formulating 
the foregoing opinion, the examiner is 
requested to comment on a November 2005 
VA opinion that the service-connected 
COPD, "[s]hould not prevent him from 
obtaining and holding gainful 
employment as a taxi driver and 
dispatcher."  (see, November 2005 VA 
respiratory examination report).  

The VA examiner's opinion should be 
supported by a clear rationale, and a 
discussion of the facts and medical 
principles involved.  If this matter 
cannot be medically determined without 
resort to mere conjecture, this should 
be commented upon in the reports.  

5.  Readjudicate the claims of 
entitlement to increased evaluations for 
the service-connected degenerative 
arthritis of the cervical spine and COPD, 
currently evaluated as 20 and 30 percent 
disabling, respectively, and entitlement 
to TDIU.  If any of the benefits sought 
on appeal remains denied, the veteran 
should be issued an appropriate 
supplemental statement of the case and 
afforded an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review, if 
otherwise in order. 

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of his claims.  
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims including reporting for any scheduled VA examinations, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for the scheduled examinations 
may result in the denial of his claims.  38 C.F.R. § 3.655 
(2007). 
These claims must be afforded expeditious treatment.  The law 
requires that all claims that is remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



